                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



United States of America,                                       Case No. 3:17-cv-1589

                       Plaintiff,

       v.                                                       MEMORANDUM OPINION
                                                                    AND ORDER

Bonaventure C. Okoro, et al.,

                       Defendants.



                             I.      INTRODUCTION & BACKGROUND

       On July 28, 2017, Plaintiff filed this action to reduce federal tax liabilities to judgment

“against defendants Bonaventure Okoro and Philomena Okoro for the taxes, penalties and interest,

for the tax periods identified above in paragraph 6, in the total amount of $515,510.72, plus

statutory additions from March 20, 2017, including interest pursuant to 26 U.S.C. §§ 6601, 6621,

6622, and 28 U.S.C. § 1961(c).” (Doc. No. 1). Despite many attempts, the parties have been unable

to settle this matter. As such, the Government’s motion for summary judgment is currently before

me. (Doc. No. 27). The Okoros filed a memorandum in opposition to summary judgment, (Doc.

No. 28), and the Government replied, (Doc. No. 29). Subsequently, the Okoros moved for leave to

file a surreply. (Doc. No. 31). The Government opposes the Okoros’ motion. (Doc. No. 32).

                                          II.     STANDARD

       Summary judgment is appropriate if the movant demonstrates there is no genuine dispute of

material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

All evidence must be viewed in the light most favorable to the nonmovant, White v. Baxter Healthcare
Corp., 533 F.3d 381, 390 (6th Cir. 2008), and all reasonable inferences are drawn in the nonmovant’s

favor. Rose v. State Farm Fire & Cas. Co., 766 F.3d 532, 535 (6th Cir. 2014). A factual dispute is

genuine if a reasonable jury could resolve the dispute and return a verdict in the nonmovant’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A disputed fact is material only if its

resolution might affect the outcome of the case under the governing substantive law. Rogers v.

O’Donnell, 737 F.3d 1026, 1030 (6th Cir. 2013).

                                          III.     DISCUSSION

        First at issue is whether this action was filed within the statute of limitations for all tax years

within which the Government seeks to collect. The Okoros argue that an alleged “error in the

calculation of the tax liability allegedly owed by Okoros also calls into question the expiration of the

statute of limitations for the 2003 tax year.” (Doc. No. 28 at 6). The Okoros offer nothing in the

way of evidence or their own alternate calculations to support this theory. But, because the

Government failed to cite the applicable sections of the Internal Revenue Code until its reply, which

would have explained its calculation of the tolling period to the Okoros, I will clarify those

calculations now.

        The Internal Revenue Code provides that, “Where the assessment of any tax imposed by this

title has been made within the period of limitation properly applicable thereto, such tax may be

collected … by a proceeding in court, but only if … the proceeding [is] begun… within 10 years

after the assessment of the tax.” 26 U.S.C. § 6502 (a)(1). But certain events may toll the period of

limitations. Relevant to this case is the Code’s requirement that the period of limitations be

suspended: (1) “during the period that an offer-in-compromise … is pending with the Secretary,” 26

U.S.C. § 6331(k)(1)(A); (2) “during the period that an offer … for an installment agreement … is

pending with the Secretary,” 26 U.S.C. § 6331(k)(2)(A); and (3) “if [an installment] agreement is

terminated by the Secretary, during the 30 days thereafter,” 26 U.S.C. § 6331(k)(2)(D). See 26 U.S.C.


                                                     2
§ 6331(k)(3)(B) (providing that 26 U.S.C. § 6331(i)(5) shall apply to these sections of 26 U.S.C. §

6331(k)).

        After reviewing the record, I agree with the Government that the following five events1

suspend the period of limitations for the 2003 tax year in question:

        (1) An offer-in compromise pending from the time it was made on March 16, 2006, until

        the time it was rejected on September 25, 2006, suspended the period of limitations for 193

        days. (Doc. No. 27-3 at 4).

        (2) An offer for an installment agreement pending from February 15, 2007, until it was

        accepted on March 19, 2007, suspended the period of limitations for 32 days. (Id. at 5).

        (3) The active installment agreement was “reversed” or terminated on March 9, 2009,

        suspending the period of limitations for 30 days since there was no apparent appeal of this

        termination. (Id. at 5).

        (4) An offer for an installment agreement pending from January 9, 2013, until it was

        accepted on July 25, 2014, suspended the period of limitations for 562 days. (Id. at 6).

        (5) The active installment agreement was “reversed” or terminated on January 18, 2016,

        suspending the period of limitations for 30 days since there was no apparent appeal of this

        termination. (Id. at 8).

In total, the period of limitations for the 2003 tax year was suspended at least 847 days. Therefore,

while the ten-year statute of limitations originally would have run on April 4, 2015, (Doc. No. 27-3

at 3), due to tolling, it did not run until July 29, 2017. Because the Government filed the Complaint

on July 28, 2017, the 2003 tax year claims are not barred by the statute of limitations.




1The Government does not cite a sixth event: the termination of an active installment agreement on
April 6, 2012, which would suspend the period of limitations for another 30 days. (Doc. No. 27-3 at
6).

                                                   3
        Finding the Government’s suit for the years 2003-2011 timely, I turn now to the Okoros’

challenge to the amount of taxes, interest, and penalties Plaintiff seeks to collect. The Okoros do

not dispute the $319,375.81 owed in unpaid assessed taxes, as evidenced by the balances printed on

the 2003-2011 Certificates of Assessments. (Doc. No. 27-3 at 9; Doc. No. 27-4 at 8; Doc. No. 27-5

at 8; Doc. No. 27-6 at 7; Doc. No. 27-7 at 9; Doc. No. 27-8 at 7; Doc. No. 27-9 at 8; Doc. No. 27-

10 at 8; Doc. No. 27-11 at 7). Instead, the Okoros question the additional $261,571.43 the

Government seeks to collect for accrued interest and penalties. The Okoros contend the

Government is not entitled to summary judgment because it has not submitted evidence of the

accrued interest and penalties. But this argument is without merit.

        It is true that the Government does possess the initial burden of offering “‘a minimal

evidentiary foundation’” to be “awarded an initial presumption of correctness for its assessment.”

United States v. Hammon, 277 F. App’x 560, 563 (6th Cir. 2008) (quoting United States v. Walton, 909

F.2d 915, 919 (6th Cir. 1990)). But the Government possesses this burden only with respect to the

unpaid assessed taxes for which the taxpayer is liable, not the statutory interest and penalties that

have accrued on those unpaid assessed taxes. Hammon, 277 F. App’x at 569. This is so “[b]ecause

the amount of interest is a matter of law, not of evidence[.]” Id. (citing United States v. Sarubin, 507

F.3d 811, 816 (4th Cir. 2007) (“Although establishing the amount of tax liability is a matter of

evidence, the amount of interest accrued on such tax liability is a matter of law.”)).

        Here, the Okoros do not dispute that the Government met its evidentiary burden with

respect to the Certificates of Assessments, showing the Okoros owe $319,375.81 in unpaid assessed

taxes. Therefore, as a matter of law, the Government may collect on these taxes the statutory

interest “for the period from … last date [prescribed for payment] to the date paid,” 26 U.S.C. §

6601(a), without showing evidence of the amount of these statutory late-payment obligations.

Hammon, 277 F. App’x at 569.


                                                     4
        In sum, I conclude the Government timely filed this action to collect the undisputed unpaid

assessed taxes in the amount of $319,375.81 for the 2003-2011 tax years. Accordingly, I award

judgment as a matter of law in the Government’s favor for $319,375.81 plus statutory additions and

interest pursuant to 26 U.S.C. §§ 6601, 6621, 6622, and 28 U.S.C. § 1961(c). See, e.g. United States v.

Grable, No. 1:00-CV-885, 2019 WL 6974732 (W.D. Mich. Dec. 20, 2019). In turn, because the

arguments presented in the Okoros’ motion for leave to file a surreply are not founded upon law but

speculation and theory, I hereby deny the motion.

                                         IV.     CONCLUSION

        For the foregoing reasons, I grant the Government’s motion for summary judgment and

award the Government $319,375.81 in unpaid assessed taxes plus statutory additions and interest on

those taxes pursuant to 26 U.S.C. §§ 6601, 6621, 6622, and 28 U.S.C. § 1961(c). (Doc. No. 27). I

also deny the Okoros’ motion for leave to file a surreply. (Doc. No. 31).



        So Ordered.

                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    5
